MEMORANDUM **
Antonio Garcia-Romero, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) order of removal. We dismiss the petition for review.
We lack jurisdiction over the petition for review under 8 U.S.C. § 1252(a)(2)(B)® because Garcia-Romero is challenging the agency’s discretionary denial of cancellation of removal, see Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir.2009), and he has not set forth a colorable constitutional claim or question of law over which we could otherwise exercise jurisdiction, see id. (any challenge of an IJ’s discretionary determination must present a colorable constitutional claim or question of law in order for this court to exercise jurisdiction).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.